Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 1 of 28 PageID #: 503




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

                                                    §
   CRAIG CUNNINGHAM,                                §
                                                    § Case No. 4:19-cv-896-ALM-CAN
          Plaintiff                                 §
                                                    §
   v.                                               § Hon. Christine A. Nowak
                                                    §
   MATRIX FINANCIAL SERVICES, LLC,                  §
   NATIONAL CAR CURE, LLC, ZANDER                   §
   COLLINS & SMITH, DAVID                           §
   GLENWINKEL, SING FOR SERVICE, LLC                §
   D/B/A MEPCO,                                     §
                                                    §
          Defendants.                               §


         DEFENDANT SING FOR SERVICE, LLC D/B/A MEPCO'S REPLY BRIEF IN
        SUPPORT OF MOTION TO DISMISS PLAINTIFF'S AMENDED COMPLAINT

         SING for Service, LLC d/b/a Mepco (“MEPCO’), files its Reply in support of MEPCO’S

  12(b)6 Motion to Dismiss [DE 82] to Plaintiff Craig Cunningham’s (Plaintiff) Response in

  Opposition to Motions to Dismiss filed by all Defendants [DE 94] regarding Plaintiff’s Amended

  Complaint [DE 50].

                                           ARGUMENT

         Plaintiff concedes that SING for Service, LLC d/b/a Mepco (“MEPCO’) never made any

  of the alleged phone calls referenced in Plaintiff's Amended Complaint. As such, Plaintiff's claims

  against MEPCO must be dismissed unless Plaintiff's Amended Complaint pleads specific facts

  that show another party acted as MEPCO's agent in making the calls at issue, such that Mepco

  could be found liable under a vicarious liability theory. Plaintiff’s Amended Complaint fails to

  allege the required facts, as demonstrated by the only two paragraphs that reference MEPCO’s

  conduct: paragraphs 51 and 52, necessary to assert a vicarious liability claim against MEPCO.
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 2 of 28 PageID #: 504




          In paragraph 51, Plaintiff alleges that MEPCO ratified the alleged telemarketing calls

  because, despite having notice of the allegations in Plaintiff's Original Complaint, Mepco "did not

  sever business ties with these companies and continued to ratify the conduct by continuing to

  accept customers generated from Defendants Matrix and Defendant National Car Cure." (DE 50

  p.11). Plaintiff’s allegations in paragraph 51are insufficient and fail to establish the facts necessary

  to assert a ratification claim against MEPCO.

          Ratification can occur when a principal retains the benefits of a transaction after he acquires

  full knowledge of the agent’s unauthorized act. Schakosky v. Client Servs., 634 F. Supp. 2d 732,

  735-736 (E.D. Tex. 2007) (citing Miller v. Kennedy & Minshew, P.C., 142 S.W.3d 325, 342 (Tex.

  App.—Fort Worth 2003, no pet.)). Of critical importance is the principal’s knowledge of the

  transaction and his actions in light of such knowledge. Id. at 736. Here, Plaintiff has not plead

  facts alleging or establishing that MEPCO benefited from any particular wrongful or unauthorized

  act. More significantly, Plaintiff's allegations, even taken as true, fail to satisfy the requirement

  that MEPCO had full knowledge of any wrongful act. The other Defendants have denied

  committing any wrongful acts as to Plaintiff and Plaintiff has not allege facts that establish

  MEPCO knowledge of Defendants wrongful acts.

          Plaintiff’s allegations, denied in their entirety by the counterparties, fall far short of

  satisfying the exacting standard for establishing ratification. Plaintiff has failed to direct the Court

  to any legal authority supporting his theory that MEPCO was required to sever all business ties

  before the allegations have been fully adjudicated on the merits by a court. Plaintiff’s “because I

  say so” approach ignores each Defendant’s right to defend claims asserted in a pleading and seek

  due process by having their claims resolved by a neutral finder of fact in Federal court.




                                                     2
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 3 of 28 PageID #: 505




         In paragraph 52, Plaintiff alleges that MEPCO was given actual authority over Defendants

  Matrix and National Car Cure because MEPCO contracted with those Defendants "to generate

  customers for [MEPCO] through illegal telemarketing." (Doc. 50; Page ID # 254). Plaintiff’s

  Amended Complaint does not identify the specific contracts or attach the alleged contracts. If

  MEPCO had contracted with Defendants to perform illegal telemarketing, or even telemarketing,

  Plaintiff might have a point. However, no such contract has been identified by Plaintiff.

         The actual contracts that govern MEPCO’s relationship with the Defendants establish that

  MEPCO serves the role of a payment processor, collecting payments and managing the payment

  process for the purchasers of Defendants' Service Contracts. See, MEPCO's Contracts with

  Defendant National Car Cure, attached as Exhibit A, and Defendant Matrix, attached as Exhibit

  B. There is zero reference to any telemarketing requirements in the contracts, and the only general

  reference to Defendants' sale of Service Contracts are contained in the Defendants' representations

  and warranties to MEPCO whereby Defendants' agree that all sales will comply with all applicable

  laws. See Ex. A at § 9; Ex. B at § 4.

         Plaintiff's conclusions regarding MEPCO agreements with Defendants National Car Cure

  and Matrix are not based on any specific facts or evidence. Plaintiff has the burden to plead facts

  that support his claims against MEPCO. If Plaintiff contends a contract exists that requires

  Defendants to engage in telemarketing – or illegal telemarketing – on behalf of MEPCO, Plaintiff

  is obligated to identify the agreement or attach a copy of the agreement to Plaintiff’s Amended

  Complaint. Plaintiff did neither. Although, Plaintiff asks the Court for another opportunity to

  amend his pleading, Plaintiff’s pleading failure cannot be cured because MEPCO has no

  telemarketing agreement with any defendant and no facts exist to allege that MEPCO asserted

  control over the other codefendants .



                                                  3
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 4 of 28 PageID #: 506




         Cunningham's Amended Complaint fails to allege sufficient facts against MEPCO to state

  a plausible claim for relief based on a vicarious liability theory. Plaintiff’s Amended Complaint,

  is also not saved from dismissal because of the generic, "threadbare" legal conclusions asserted

  against all "Defendants" without distinction. Since Cunningham's Amended Complaint against

  MEPCO fails to satisfy the pleading requirements of Rule 8(a) of the Federal Rules of Civil

  Procedure, Plaintiff’s claims against MEPCO should be dismissed with prejudice.

         FOR THESE REASONS, in addition to the reasons contained in its Motion to Dismiss,

  Defendant SING for Service, LLC d/b/a MEPCO respectfully requests that this Court grant

  MEPCO’s Motion to dismiss Plaintiff's Amended Complaint with prejudice.

   DATED: July 28, 2020


                                                      Respectfully submitted,

                                                      /s/ William E. Reid
                                                      _______________________
                                                      William E. Reid
                                                      State Bar No. 16748500
                                                      wreid@reiddennis.com

                                                      REID & DENNIS, P.C.
                                                      2600 Dallas Parkway, Suite 380
                                                      Frisco, Texas 75034
                                                      Telephone: (972) 991-2626
                                                      Facsimile: (972) 991-2678

                                                      Brion B. Doyle, pro hac vice
                                                      bdoyle@varnumlaw.com
                                                      VARNUM LLP
                                                      333 Bridge Street NW
                                                      Grand Rapids, Michigan 49504
                                                      Telephone: (616) 336-6479
                                                      Facsimile: (616) 336-7000

                                                      COUNSEL FOR DEFENDANT
                                                      SING FOR SERVICE, LLC D/B/A
                                                      MEPCO

                                                  4
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 5 of 28 PageID #: 507




                                 CERTIFICATE OF SERVICE

          I certify that a true and correct copy of the foregoing instrument was filed with the
   Court and forwarded to the following parties in accordance with the Federal Rules of Civil
   Procedure on the 28th day of July 2020, via electronic transmission, CM/ECF and via email.

  Craig Cunningham
  Pro se Plaintiff
  3000 Custer Road, Suite 270-206
  Plano, TX 75075
  craig.cunningham1980@gmail.com and
   projectpalehorse@hushmail.com

  R. Douglas Scott
  Attorney for Defendant David Glenwinkle
  3901 Arlington Highlands Blvd., Suite 200
  Arlington, TX 76018
  DScott@craigzlaw.com

  Andrew R. Kasner
  McDowell Hetherington LLP
  Attorney for Defendant Matrix Financial Services
  1001 Fannin Street, Suite 2700
  Houston, TX 77002
  Andrew.kasner@mhllp.com

                                                              /s/ William E. Reid
                                                              ______________________
                                                              William E. Reid




                                                 5
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 6 of 28 PageID #: 508




         EXHIBIT A
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 7 of 28 PageID #: 509
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 8 of 28 PageID #: 510
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 9 of 28 PageID #: 511
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 10 of 28 PageID #: 512
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 11 of 28 PageID #: 513
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 12 of 28 PageID #: 514
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 13 of 28 PageID #: 515
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 14 of 28 PageID #: 516
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 15 of 28 PageID #: 517
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 16 of 28 PageID #: 518
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 17 of 28 PageID #: 519




         EXHIBIT B
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 18 of 28 PageID #: 520
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 19 of 28 PageID #: 521
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 20 of 28 PageID #: 522
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 21 of 28 PageID #: 523
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 22 of 28 PageID #: 524
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 23 of 28 PageID #: 525
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 24 of 28 PageID #: 526
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 25 of 28 PageID #: 527
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 26 of 28 PageID #: 528
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 27 of 28 PageID #: 529
Case 4:19-cv-00896-ALM-CAN Document 100 Filed 07/28/20 Page 28 of 28 PageID #: 530
